Citation Nr: 1717942	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  10-43 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for mechanical low back pain with degenerative joint disease, evaluated as 10 percent disabling prior to June 15, 2010, and 20 percent disabling from June 15, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to July 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO continued a 10 percent rating assigned to the service-connected low back disability.  The Veteran appealed the 10 percent rating to the Board.  

In a May 2015 decision, the Board denied an increased disability rating in excess of 10 percent for the service-connected low back disability.  The Veteran appealed the Board's May 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court issued a mandate that vacated the May 2015 Board decision and remanded the matter for development consistent with the parties' February 2016 Joint Motion for Remand (Joint Motion).

In June 2016, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional substantive development.  Specifically, the AOJ was to schedule the Veteran for a VA examination to determine the current (then) severity of the service-connected low back disability.  VA examined the Veteran in July 2016.  The VA physician provided an addendum opinion to the examination report that same month.  (See July 2016 VA Thoracolumbar Disability Benefits Questionnaire (DBQ) and VA opinion). 

In an August 2016 rating action, the RO assigned a 20 percent rating to the service-connected low back disability, effective June 15, 2010--the date of VA treatment showing increased severity of symptoms for this disability.  Because the increase in the evaluation of the service-connected low back disability does not represent the maximum benefit available, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the increased rating issue as that reflected on the title page. 

Regarding the TDIU rating claim on appeal, the evidence of record reflects that the Veteran has asserted that his service-connected low back disability has resulted in an inability to work at jobs requiring physical labor, the only types of jobs he has worked at.  (See Veteran's written statement to VA and VA Form 9, each received by VA in October 2010).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board finds that the issue of entitlement to TDIU has been expressly raised by the record and is, thus, properly before the Board by virtue of his increased rating claim for his service-connected low back disability pursuant to Rice.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

Prior to further appellate review of the increased rating and TDIU claims, the Board finds that additional substantive development is required.  Specifically, the AOJ should obtain outstanding Social Security Administration (SSA) records; provide the Veteran with notice as to the elements necessary to substantiate entitlement to a TDIU rating; provide him with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability and request completion and return thereof; obtain an opinion as to the functional impairment caused solely by his service-connected low back disability relative to his ability to secure or follow substantially gainful employment; and refer the TDIU issue for extraschedular consideration.   The Board will discuss each reason for remand below. 

A.  SSA records

A July 2016 VA spine DBQ examination report reflects that the Veteran is in receipt of SSA disability benefits, in part, for his spine.  As these outstanding records might contain evidence as to the severity of his spine disability and its 

effect, if any, on his ability to secure or follow substantially gainful employment, they are potentially relevant to the claims on appeal and should be obtained on remand.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

B.  TDIU Claim

The AOJ should provide the Veteran with proper notice that advises him about what is needed to substantiate entitlement to a TDIU rating.  In addition, he should be requested to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Finally, the Board should obtain an adequate medical opinion regarding the functional impairment caused solely by the Veteran's service-connected low back disability, his sole service-connected disability, relative to his ability to secure or follow substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Request any records that may be available regarding the Veteran's claim for disability benefits with the SSA.

2.  Send the Veteran the proper notice that advises him about what is needed to substantiate a claim of entitlement to a TDIU rating.  In addition, ask him to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

3.  Copies of updated treatment records should be obtained and added to the claims folder.

4.  After any information obtained pursuant to the above directives is obtained and associated with the Veteran's Veterans Benefits Management System (VBMS) electronic record, obtain a VA opinion with respect to functional impairment caused solely by the Veteran's service-connected low back disability, relative to his ability to work in occupations that he would otherwise be qualified to perform.

The reviewer should review the electronic records, including this REMAND, and provide reasons for all opinions, addressing the medical evidence and the Veteran's statements.

5.  Refer the TDIU issue to VA's Director of Compensation Service for consideration in accordance with 38 C.F.R. § 4.16(b) (2016).

6.  The claims on appeal should then be (re)adjudicated.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case to the Veteran and his representative.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

